IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-15

                                         No. 385PA20

                                    Filed 11 February 2022

     STATE OF NORTH CAROLINA

                   v.
     MITCHELL ANDREW TUCKER


           On discretionary review pursuant to N.C.G.S. § 7A-31 of a divided decision of

     the Court of Appeals, 273 N.C. App. 174 (2020), reversing in part and vacating in part

     judgments entered on 30 May 2018 by Judge Jesse B. Caldwell III in Superior Court,

     Mecklenburg County. Heard in the Supreme Court on 9 November 2021.


           Joshua H. Stein, Attorney General, by Bethany A. Burgon, Assistant Attorney
           General, for the State-appellant.

           Guy J. Loranger for defendant-appellee.


           BARRINGER, Justice.

¶1         In this matter, we consider whether the Court of Appeals erred by reversing

     several of defendant’s convictions for insufficient evidence. After careful review, we

     conclude the Court of Appeals erred. Thus, we reverse the decision of the Court of

     Appeals.

                              I.   Procedural Background

¶2         Defendant was indicted by a grand jury for violating a civil domestic violence

     protective order while in possession of a deadly weapon, felonious breaking or
                                       STATE V. TUCKER

                                         2022-NCSC-15

                                       Opinion of the Court



     entering, assault with a deadly weapon, and assault on a female. The grand jury

     subsequently indicted defendant for the status offenses of habitual breaking and

     entering and habitual felon.

¶3         During trial, defendant twice moved to dismiss the charges relating to the

     violation of the civil domestic violence protective order. Defendant argued that the

     State had failed to prove that defendant had knowledge of the 6 September 2017

     domestic violence protective order (6 September 2017 DVPO) in effect at the time of

     the alleged crimes. The trial court denied the motions to dismiss.

¶4         The jury returned verdicts finding defendant guilty of violating a civil domestic

     violence protective order while in possession of a deadly weapon, felonious breaking

     or entering in violation of a valid domestic violence protective order, assault with a

     deadly weapon, and assault on a female. Defendant pleaded guilty to attaining

     habitual felon status, and the trial court dismissed the habitual breaking and

     entering charge pursuant to the plea arrangement.

¶5         The trial court consolidated the convictions of violating a civil domestic

     violence protective order while in possession of a deadly weapon, felonious breaking

     or entering, and habitual felon and sentenced defendant to a minimum of 95 months

     and a maximum of 126 months of imprisonment. The trial court separately sentenced

     defendant to 60 days for assault with a deadly weapon and 30 days for assault on a

     female, both to be served consecutive to the first sentence. All time was to be served
                                         STATE V. TUCKER

                                            2022-NCSC-15

                                         Opinion of the Court



     in the custody of the North Carolina Department of Adult Correction and Juvenile

     Justice.

¶6          Defendant appealed. On appeal, defendant presented two issues:

                         I. Did the trial court err by denying [defendant’s]
                   motion to dismiss the charge of violating a domestic
                   violence protective order while in possession of a deadly
                   weapon where the State failed to present evidence that
                   [defendant] had knowledge of the 6 September 2017
                   [DVPO]?

                           II. Did the trial court err or commit plain error in
                   violation of [defendant’s] right to a unanimous verdict by
                   instructing the jury that it could find him guilty of felony
                   breaking and entering based on one alternative theory of
                   guilt[ ]—[defendant] intended to commit a felony domestic
                   violence protective order violation—which the evidence
                   failed to support?

¶7          The Court of Appeals majority opinion concluded that the State “presented no

     evidence that defendant received notice or was otherwise aware of the

     [6 September 2017] DVPO.” State v. Tucker, 273 N.C. App. 174, 178 (2020). The Court

     of Appeals viewed defendant’s statement—“I know” in response to the victim’s

     statement, “I got a restraining order”1—to be “evidence” that “is simply too tenuous




            1 This Court has ordered that State’s Exhibit 14 be added to the record on appeal,
     pursuant to Rule 9(b)(5)(b) of the North Carolina Rules of Appellate Procedure. State’s
     Exhibit 14 is the recording played to the jury capturing the exchange between the victim,
     Pasquarella, and defendant. The recording is from the responding officer’s body camera. The
     Court of Appeals used slightly different quotes in its opinion when describing the exchange,
     State v. Tucker, 273 N.C. App. 174, 177–78 (2020), but the Court of Appeals does not appear
     to have requested or had access to State’s Exhibit 14.
                                          STATE V. TUCKER

                                            2022-NCSC-15

                                          Opinion of the Court



       to form a basis for a reasonable inference by the jury,” id. at 179. The Court of Appeals

       therefore concluded that the trial court erred by “denying defendant’s motions to

       dismiss the charge of violation of a protective order while in possession of a deadly

       weapon, as the State failed to present sufficient evidence of defendant’s knowledge of

       the [6 September 2017] DVPO.” Id. at 180.

¶8           Since the COA concluded that the State did not present sufficient evidence of

       defendant’s knowledge of the 6 September 2017 DVPO, the Court of Appeals

       additionally determined that the trial court plainly erred in permitting the jury to

       convict defendant of felonious breaking            or entering in violation of the

       6 September 2017 DVPO. Id. at 180–81. The Court of Appeals thus reversed

       defendant’s convictions for violation of a protective order while in possession of a

       deadly weapon and felonious breaking or entering. Id. at 181. As these charges

       formed the basis of defendant’s habitual felon plea, the Court of Appeals also vacated

       the plea. Id.

¶9           The State petitioned for discretionary review pursuant to N.C.G.S. § 7A-31,

       arguing that the Court of Appeals erred by reversing the aforementioned convictions

       for insufficient evidence. This Court allowed discretionary review.

                                   II.   Standard of Review

¶ 10         “Whether the State presented substantial evidence of each essential element

       of the offense is a question of law; therefore, we review the denial of a motion to
                                    STATE V. TUCKER

                                      2022-NCSC-15

                                   Opinion of the Court



dismiss de novo.” State v. Crockett, 368 N.C. 717, 720 (2016). The question for a court

on a motion to dismiss for insufficient evidence “is whether there is substantial

evidence (1) of each essential element of the offense charged, or of a lesser offense

included therein, and (2) of defendant’s being the perpetrator of such offense.” State

v. Powell, 299 N.C. 95, 98 (1980). “If so, the motion is properly denied.” Id. Substantial

evidence is the same as more than a scintilla of evidence. Id. at 99.

             In reviewing challenges to the sufficiency of evidence, we
             must view the evidence in the light most favorable to the
             State, giving the State the benefit of all reasonable
             inferences. Contradictions and discrepancies do not
             warrant dismissal of the case but are for the jury to resolve.
             The test for sufficiency of the evidence is the same whether
             the evidence is direct or circumstantial or both.
             Circumstantial evidence may withstand a motion to
             dismiss and support a conviction even when the evidence
             does not rule out every hypothesis of innocence. If the
             evidence presented is circumstantial, the court must
             consider whether a reasonable inference of defendant’s
             guilt may be drawn from the circumstances. Once the court
             decides that a reasonable inference of defendant’s guilt
             may be drawn from the circumstances, then it is for the
             jury to decide whether the facts, taken singly or in
             combination, satisfy it beyond a reasonable doubt that the
             defendant is actually guilty.

State v. Barnes, 334 N.C. 67, 75–76 (1993) (cleaned up). In making this

determination, a court “is to consider all evidence actually admitted, competent or

incompetent, which is favorable to the State, disregarding defendant’s evidence

unless favorable to the State.” State v. Baker, 338 N.C. 526, 558–59 (1994). “When

ruling on a motion to dismiss, the trial court should be concerned only about whether
                                              STATE V. TUCKER

                                                 2022-NCSC-15

                                              Opinion of the Court



       the evidence is sufficient for jury consideration, not about the weight of the evidence.”

       State v. Fritsch, 351 N.C. 373, 379 (2000).

                                          III.      Analysis

¶ 11           To sustain a charge of violating a civil domestic violence protective order while

       in possession of a deadly weapon, the State must present substantial evidence that a

       defendant:

                      while in possession of a deadly weapon on or about his or
                      her person or within close proximity to his or her person,
                      knowingly violate[d] a valid protective order as provided in
                      subsection (a) of this section by failing to stay away from a
                      place, or a person, as so directed under the terms of the
                      order.

       N.C.G.S. § 50B-4.1(g) (2021). In this matter, the valid protective order is the civil

       domestic violence protective order entered on 6 September 2017.

¶ 12           Defendant argued before the trial court, the Court of Appeals, and now this

       Court that the State failed to present substantial evidence of defendant’s

       knowledge—namely, his knowledge of the 6 September 2017 DVPO. We disagree.

       Under the well-established standard of review, substantial evidence existed from

       which    the    jury   could   infer     that    defendant    “knowingly   violate[d]”   the

       6 September 2017 DVPO. See N.C.G.S. § 50B-4.1(g).

¶ 13           The State’s evidence at trial showed the following: Deanna Pasquarella and

       defendant were girlfriend and boyfriend for about six- or seven-months. They were

       both homeless when they met in 2016.
                                         STATE V. TUCKER

                                            2022-NCSC-15

                                         Opinion of the Court



¶ 14         In August 2017, Pasquarella applied for and obtained an ex parte domestic

       violence protective order (ex parte DVPO) after defendant repeatedly struck her with

       an umbrella as they were crossing the street at the Lynx light rail station. The ex

       parte DVPO was effective until 6 September 2017. An employee of the Sheriff’s Office

       Domestic Violence Enforcement Team read the ex parte DVPO to defendant;

       answered defendant’s questions; and served defendant with the ex parte DVPO, the

       civil summons, and the Notice of Hearing on Domestic Violence Protective Order. The

       Notice states that the hearing would be held on 6 September 2017 at 1:30 p.m. in

       Courtroom 4110, Mecklenburg County Courthouse, and “[a]t that hearing[,] it will be

       determined whether the Order will be continued.”

¶ 15         At the 6 September 2017 hearing, Pasquarella obtained the 6 September 2017

       DVPO. This DVPO was issued on 6 September 2017 and effective until

       6 September 2018. Pasquarella attended the hearing, but defendant was not present.

¶ 16         On the morning of 7 September 2017, Pasquarella heard a knock on her

       apartment door. She looked through the peephole on her door and saw that defendant

       was there. Pasquarella called the police and locked herself in the closet. Defendant

       broke a window in her apartment, climbed through the window into the apartment,

       and opened the door to the closet where Pasquarella was hiding. Defendant grabbed

       her cell phone and then started hitting her, punching her, and grabbing her by the

       collar of her shirt. Eventually, he retrieved a knife from his backpack. Defendant then
                                          STATE V. TUCKER

                                            2022-NCSC-15

                                         Opinion of the Court



       put the knife to Pasquarella’s throat and said, “I’m going to jail anyway. I might as

       well kill you, bitch.”

¶ 17          The police officer responding to Pasquarella’s domestic violence call entered

       the apartment through the front door and observed defendant on top of Pasquarella.

       The police officer instructed defendant to get off Pasquarella. Defendant then started

       repeating, “I’m going to jail.” The police officer then handcuffed defendant as

       defendant stepped away from Pasquarella. Pasquarella shortly thereafter asked,

       “Well, why’d you do it?” and defendant responded, “Why’d you do it?” Defendant later

       said, “Man, I messed up.” Pasquarella stated, “I got a restraining order,” to which

       defendant responded, “Yeah, I know you did.”

¶ 18          The State contends the Court of Appeals misapplied the standard of review

       and erroneously analyzed the evidence in the light most favorable to defendant. We

       agree that the Court of Appeals erred.

¶ 19          The Court of Appeals identified that a court must view the evidence in the light

       most favorable to the State and resolve every reasonable inference in favor of the

       State. Tucker, 273 N.C. App. at 177. Nonetheless, the Court of Appeals failed to follow

       this standard. It initially ignored the State’s evidence of defendant’s statement, “I

       know,” by concluding that “the State presented no evidence that defendant received

       notice or was otherwise aware of the [6 September 2017] DVPO.” Id. at 178 (emphasis

       added). Yet, the Court of Appeals then determined that defendant’s statement, “I
                                         STATE V. TUCKER

                                            2022-NCSC-15

                                         Opinion of the Court



       know,” which the State argued showed defendant was aware of the second DVPO,

       was “too tenuous to form a basis for a reasonable inference by the jury.” Id. at 179.

¶ 20          The State introduced, and the trial court allowed into evidence, the recording

       from the responding officer’s body camera. The State then played for the jury the

       recording. That recording captured Pasquarella saying, “I got a restraining order,”

       and defendant responding, “Yeah, I know you did.” The State replayed the recording

       for the trial court when defendant first moved to dismiss for insufficient evidence.

¶ 21          Defendant’s statement that he was aware of the existence of the DVPO was

       evidence that could be viewed in different lights. However, the applicable standard of

       review for a motion to dismiss for insufficient evidence requires a court to view the

       evidence in the light most favorable to the State. Barnes, 334 N.C. at 75. Therefore,

       the Court of Appeals was required to consider this evidence in the light most favorable

       to the State when reviewing de novo the trial court’s denial of the motion to dismiss

       for sufficiency of the evidence. The Court of Appeals erred by not viewing the evidence

       in this light.

¶ 22          Defendant argued that his statement could refer to the ex parte DVPO, which

       expired on 6 September 2017, Tucker, 273 N.C. App. at 178, and the Court of Appeals

       adopted defendant’s view, ignoring other possible meanings of defendant’s

       declaration, id. at 178. By determining that the State’s evidence was “too tenuous,”

       id. at 178–79, the analysis by the Court of Appeals impermissibly focused on the
                                         STATE V. TUCKER

                                             2022-NCSC-15

                                         Opinion of the Court



       weight, not the sufficiency, of the evidence. However, that was the task of the jury—

       not the court. The proper application of the standard of review does not involve

       weighing the evidence, Fritsch, 351 N.C. at 379, considering defendant’s evidence

       that is not favorable to the State, Baker, 338 N.C. at 558–59, or contemplating what

       evidence the State “should have presented,” State v. Miller, 363 N.C. 96, 100–01

       (2009).

¶ 23         Applying the proper standard of review, we hold that the properly considered

       evidence, taken in the light most favorable to the State, was sufficient to support a

       determination that defendant “knowingly violate[d]” the 6 September 2017 DVPO.

       See N.C.G.S. § 50B-4.1(g). Defendant’s statement, “I know,” in addition to his other

       statements, conduct, and the timing of such conduct, supports this holding. The

       existence of evidence that could support different inferences is not determinative of a

       motion to dismiss for insufficient evidence. See Barnes, 334 N.C. at 75. The evidence

       need only be sufficient to support a reasonable inference. See id.

                                       IV.    Conclusion

¶ 24         As we conclude that the Court of Appeals erred and that there is sufficient

       evidence of defendant’s knowledge of the 6 September 2017 DVPO for his convictions,

       we reverse the decision of the Court of Appeals. Accordingly, because we reverse the

       Court of Appeals on the issue of defendant’s violation of the domestic violence

       protective order, we reinstate defendant’s convictions that were reversed or vacated
                                  STATE V. TUCKER

                                    2022-NCSC-15

                                 Opinion of the Court



by the Court of Appeals—violating a civil domestic violence protective order while in

possession of a deadly weapon, felonious breaking or entering, and habitual felon.

      REVERSED.